DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed December 9, 2020.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 37, 38, and 40-55 are currently pending and have been examined herein. Claims 54-55 are newly presented. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 37, 38, 40-55 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (WO 2013/0130347 Pub 9/6/2013 and Filed 2/22/2013 with priority to 61/602,460 Filed 2/23/2012 and 61,604,810 Filed 2/29/2012) in view of Popova (Cancer Research 72(21); 5454-5462 Nov. 1, 2012).
	Regarding Claims 37, 38, and 54 Silver teaches a method for predicting the outcome of anti-cancer treatment of a subject with a cell hyper proliferative disorder, comprising determining a global chromosomal aberration score (GCAS), comprising obtaining a biological sample from the subject and determining whether a plurality of chromosomal regions displaying a chromosomal aberration exists within a plurality of chromosomal loci, wherein said chromosomal aberrations are allelic imbalance (AI) and loss of heterozygosity (LOH) relative to a control, wherein the presence of a chromosomal regions displaying said chromosomal aberrations predicts the outcome of anti-cancer treatment of the subject (para 0007).  Silver teaches that the biological sample comprises a cancer cell (para 0011). Silver defines a LOH region as a region of loss of heterozygosity that is longer than a first length but shorter than the length of the whole chromosome, wherein the first length is about 1.5 or more megabases (para 0029). Silver teaches that one type of AI that can be measured is telomeric imbalance.  Silver defines a TAI region as a region of allelic imbalance that extends toward the telomere but does not cross the centromere, wherein the TAI region is 2 or more megabases (para 0081). Silver teaches that the GCAS is determined by adding together the number of individual chromosomal aberrations (para 0064).  Silver teaches that a GCAS of at least 30 is predictive of response to anti-cancer therapy of the cancer cell from which the assayed nucleic acid was derived (para 0065). Sliver further teaches administering a platinum based therapy to a subject with a plurality of genomic chromosomal aberrations or a non-platinum based therapy to a subject without a 
	Regarding Claims 40-42 Silver teaches a method wherein the cancer is breast cancer or ovarian cancer (para 0010). 
	Regarding Claims 43-48 Silver teaches a method wherein the treatment regimen comprises a PARP inhibitor wherein the PARP inhibitor is olaparib or velapirib (para 0030). 

Regarding Claims 52 and 53 Silver teaches that assaying the sample to determine the number of indicator LOH regions and indicator TAI regions comprises analyzing SNPs.  Silver teaches that SNPs are used to determine GCAS because they are useful for detecting and/or distinguishing chromosomal aberrations (para 0064).  Silver teaches that at least 1000 SNPs are analyzed.  Silver teaches that the SNPs can be randomly distributed throughout the genome at least every 500 kb or more (para 0081). Silver teaches a method wherein the chromosomal regions being assayed are on at least fifteen pairs of human chromosomes (para 00217 clms 29, 34).
Regarding Claim 55 Silver teaches that a GCAS of at least 30 is predictive of response to anti-cancer therapy of the cancer cell from which the assayed nucleic acid was derived (para 0065). Thus Silver teaches a method wherein the reference number is 30
Silver does not teach a method wherein the at least 30 chromosomal aberrations in the cancer cell further comprises copy number transitions along the length of a chromosome located between two regions, each long than a third length that is at least 5 megabases, after filtering out copy number transitions along the length of a chromosome located between two regions, each shorter than a fourth length that is at most 4 megabases (claims 37, 38, and 54). 
However Popova teaches the detection of LST regions in basal-like breast carcinomas (BLC) (abstract).  Popova defines a LST as a chromosomal break between adjacent regions of at least 10 MB, the number of LSTs in the tumor genome was estimated for each chromosome arm independently (not accounting for the centromeric breaks) and after filtering and smoothing of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Silver by further considering the number of LST regions and including the number of LST regions in the overall number of chromosomal aberrations wherein deciding how to treat a patient with cancer as suggested by Popova. In the instant case Silver teaches that the presence of a plurality of chromosomal regions displaying chromosomal aberrations predicts the outcome of anti-cancer treatment of a subject (para 0002).  Silver teaches that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064).  Popova teaches that LST, defined as a chromosomal break between adjacent regions of at least 10 Mb, is an additional type of chromosomal aberration. Popova teaches that an elevated number of LSTs was strongly associated with a BRCA1 inactivated status in BLCs whereas all tumors with reduced number of LSTs showed no evidence of BRACA1 inactivation (page 5458, left col).  Popova further teaches that the .  

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 103. In the response the Applicants argued that they discovered through extensive experimentation and statistical analysis that a combined count of chromosomal aberrations in a cancer cell which includes the LOH, LAI, and copy number transition is more predictive of incidence of BRCA1/2 deficiency and responsiveness to treatment regimen versus a count of the three chromosomal aberrations individually. The Applicants state that they have previously filed a declaration to show that it was unexpected that a combination of LOH, TAI, and LST scores would be a stronger predictor than LOH, TAI, and LST alone. 
This argument was previously considered and addressed in the Office Action mailed October 30, 2019.  The argument has been reconsidered and is still not persuasive.  The Applicants have not met the burden of establishing unexpected results.  Synergism is merely a property like any other property-it may be expected or unexpected depending on the particular art. In the present situation the examiner does not agree that the additive effect of using the 
The Applicants note that the Office argues that “Silver teaches that the GCAS is determined by adding together the number of individual chromosomal aberrations (para 0064).” They argue that the Office does not explain how this statement discloses a combined chromosomal aberration count that includes LOH, TAI, and copy number transitions. Yet as the Office has acknowledged, nowhere does Silver teach or suggest the use of copy number transitions. The Office does also not explain how — without the inclusion of copy number transitions in Silver — one skilled in the art would be prompted to combine all three markers in a chromosomal aberration count based on Silver, i.e., a count that includes LOH, TAI, and copy number transitions.
This argument has been fully considered but is not persuasive.  Silver is not required to teach the combination of TAI, LOH, and LST because this is a 103 rejection and a combination of references is being relied upon to reject the claims. Silver teaches that GCAS stands for “Global Chromosomal Aberration Score (GCAS)”. Silver teaches that the utility of GCAS is based upon the novel finding that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064). Silver teaches that GCAS is determined by determining a plurality or the total number of chromosome regions displaying NAI, LOH, NCNA, NCNG, and/or NCND (para 0065). Thus Silver teaches adding together the number of 
The Applicants argue that Silver does not disclose combined chromosomal aberration counts at all.  They argue that Silver barely alludes (at best) to a combination count or score through the use of jargon like “and/or” and “alone or in combination.”  They argue that in every embodiment disclosed in Silver, the chromosomal aberration (CA) score involves a summation of LOH or AI in isolation versus in combination. 
This argument has been fully considered but is not persuasive. Silver teaches that GCAS stands for “Global Chromosomal Aberration Score (GCAS)”. Silver teaches that the utility of GCAS is based upon the novel finding that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064). Silver teaches that GCAS is determined by determining a plurality or the total number of chromosome regions 
Further the Applicants argue that Silver fails to describe ANY utility associated with or provide ANY evidence in support of combining LOH and AI region counts into a combined count. They argue that Silver fails to teach or suggest an LOH/AI combination and that Silver fails to teach or suggest an LOH/AI/LST combination.   
This argument has been fully considered but is not persuasive.  Silver teaches that GCAS stands for “Global Chromosomal Aberration Score (GCAS)”. Silver teaches that the utility of GCAS is based upon the novel finding that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064). Silver teaches that GCAS is determined by determining a plurality or the total number of chromosome regions displaying NAI, LOH, NCNA, NCNG, and/or NCND (para 0065). Thus Silver does in fact give a utility for the GCAS and does in fact teach a LOH/AI combination.  Silver is not required to teach a LOH/AI/LST combination because this is a 103 rejection and a secondary reference (Popova) is being relied upon to teach LST.  It is a combination of references that teach the LOH/AI/LST combination.
Regarding Popova, the Applicants argue that the reference does not disclose, teach or suggest, a combination of LOF1, AI, and copy number transitions.   They argue that one ordinary 
This argument has been fully considered but is not persuasive. As explained above, Silver teaches that GCAS stands for “Global Chromosomal Aberration Score (GCAS)”. Silver teaches that the utility of GCAS is based upon the novel finding that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064). Silver teaches that GCAS is determined by determining a plurality or the total number of chromosome regions displaying NAI, LOH, NCNA, NCNG, and/or NCND (para 0065). Thus Silver does in fact teach a LOH/AI combination.  Silver is not required to teach a LOH/AI/LST combination because this is a 103 rejection and a secondary reference (Popova) is being relied upon to teach LST.  It is a combination of references that teach the LOH/AI/LST combination. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding new claims 54-55 the Applicants argue that claim 54 requires determining the total number of chromosomal aberrations, which includes at least one of LOH, AI, and copy number transitions, and administering a treatment regimen if the total number is equal to 
This argument is not persuasive. Silver teaches that GCAS stands for “Global Chromosomal Aberration Score (GCAS)”. Silver teaches that the utility of GCAS is based upon the novel finding that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064). Silver teaches that GCAS is determined by determining a plurality or the total number of chromosome regions displaying NAI, LOH, NCNA, NCNG, and/or NCND (para 0065). Thus Silver does in fact teach determining the total number of chromosomal aberrations.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.   Disclosed examples and preferred embodiments (such as instances where Silver uses only one type of chromosomal aberration) do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Further Silver teaches a GCAS of at least 30 is predictive of response to anti-cancer therapy of the cancer cell from which the assayed nucleic acid was derived (para 0065).  Here “30” is being interpreted as a reference number.  




Double Patenting
6.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

7a.	Claims 37, 38, 40-51 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-57 of US Application 16/221/165.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 37-38 both sets of claims are drawn to methods comprising administering a treatment regimen comprising a DNA damaging agent, or PARP inhibitor to a patient; wherein a specimen obtained from the patient comprises a cancer cell having chromosomal aberrations that are any combination comprising at least one each of (a) genomic regions of loss of heterozygosity; (b) genomic regions of allelic imbalance; and (c) copy number transitions (see clms 37, 43 of the copending application).  It is noted that the instant claims are different than the copending claims because they state that the genomic regions of loss of heterozygosity are equal to or longer than a first length but shorter than the length of a whole chromosome wherein the first length is at least 1.5 megabases. However the specification of the copending application (para 0053) defines an “Indicator LOH” as a LOH Region that is longer than about 1.5, 5, 12, 13, 14, 15, 16, 17 or more (preferably 14, 15, 16 or more, more preferably 15 or more) megabases but shorter than the entire length of the respective chromosome within which the LOH Region is located. It is noted that portions of the specification which provide support for a patent claims (such as definitions) may also be examined and considered when addressing the issue of whether 

7b.	Claims 52-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-57 of US Application 16/221/165 in view of Silver (WO 2013/0130347 Pub 9/6/2013 and Filed 2/22/2013 with priority to 61/602,460 Filed 2/23/2012 
The copending claims are discussed above.  The instant claims are different from the copending claims because they encompass sequencing genomic regions comprising at least 1,000 single nucleotide polymorphism loci across ten pairs of human chromosomes, wherein the single nucleotide polymorphism loci are located on average at most every 500 kb within each chromosome of the ten pairs of human chromosomes. However Silver teaches that assaying the sample to determine the number of indicator LOH regions and indicator TAI regions comprises analyzing SNPs.  Silver teaches that SNPs are used to determine GCAS because they are useful for detecting and/or distinguishing chromosomal aberrations (para 0064).  Silver teaches that at least 1000 SNPs are analyzed.  Silver teaches that the SNPs can be randomly distributed throughout the genome at least every 500 kb or more (para 0081). Silver teaches a method wherein the chromosomal regions being assayed are on at least fifteen pairs of human chromosomes (para 00217 clms 29, 34). Accordingly, it would have been obvious to have modified the copending claims by detecting LOH and TAI regions this way as suggested by Silver particularly since Silver teaches that SNPs are used to determine GCAS because they are useful for detecting and/or distinguishing chromosomal aberrations (para 0064).  

Response To Arguments
8.	In response to the double patenting rejection, the Applicants asked that the rejection be held in abeyance.  Applicants are reminded that only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Because a double patenting rejection is not “as to form”, such a 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Haney whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Amanda Haney/
Primary Examiner
Art Unit 1634